Citation Nr: 0113957	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Francis Regional Medical 
Center from July 30, 1993, to August 1, 1993, in the 
approximate amount of $8,000.00.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In a September 1998 decision the Board denied the veteran's 
claim for reimbursement of unauthorized medical treatment 
from July 30, 1993, to August 1, 1993.  The Court of Appeals 
for Veterans Claims (Court) vacated the Board's denial of 
this claim in an order dated November 20, 2000, and remanded 
that claim to the Board for further proceedings. 


REMAND

The veteran received treatment at St. Francis Regional 
Medical Center from July 30, 1993, to August 1, 1993 for a 
cardiac disability.  The veteran contends that since he was 
receiving a combined rating of 50 percent for his service-
connected disabilities at the time of the unauthorized 
medical expenses, he should be entitled to outpatient 
treatment for any disorder.  He also claims that at the time 
of this treatment, he had recently moved to Kansas and was 
unaware of the existence of the Wichita, Kansas, VA Medical 
Center.  He further contends that the reason for the private 
treatment was due to a drug reaction from medication 
prescribed by the VA Medical Center in Muskogee, Oklahoma, 
for pain due to his service-connected leg problems.

In its November 2000 Order, the Court noted that the 
September 1998 Board decision denied the veteran's claim for 
payment or reimbursement of unauthorized medical treatment on 
the basis that the medical treatment was not for a service-
connected disability.  The Court then noted that VA violated 
the duty to assist by failing to obtain a medical opinion 
regarding the veteran's claim that the medication he took for 
his service-connected disabilities caused the chest pain for 
which he received the unauthorized medical treatment.

The Board further notes that the veteran's attorney has 
submitted additional evidence which must be considered by the 
RO prior to adjudication by the Board.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must forward the veteran's 
claims file to an appropriate specialist 
for review.  The specialist should 
examine the veteran's medical history, 
including his records of treatment for 
his service-connected orthopedic 
disabilities and for his treatment at the 
St. Francis Regional Medical Center from 
July 30, 1993, to August 1, 1993.  The 
reviewer is requested to express an 
opinion as to whether the veteran's pain 
medication for his service-connected 
orthopedic disabilities caused the chest 
pain for which he received treatment from 
July 30, 1993 to August 1, 1993.  Reasons 
and bases for all opinions expressed 
should be provided.
 
2.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for payment or 
reimbursement of unauthorized medical 
expenses incurred at St. Francis Regional 
Medical Center from July 30, 1993, to 
August 1, 1993.  The RO must include 
consideration of all newly submitted 
evidence including that submitted by the 
veteran's attorney in January and March 
2000, and in March 2001.  The RO must 
make a determination as to whether the 
veteran met each of the three criteria, 
(a), (b), and (c) of 38 C.F.R. § 17.120 
(2000).

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  


The veteran need take no action until further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




